DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered. Claims 1 and 3-18 are currently pending where claim 18 is newly added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto hereinafter) in view of US 2013/010406 (Kweder hereinafter) in view of US 2011/0164986 (Roberts hereinafter) and further in view of US 2011/0182740 (Klinetob hereinafter).
Regarding claim 1, Matsumoto teaches an airfoil (Figures 1-3, airfoil 1) including a pressure side face, a suction side face (Figure 3, suction and pressure sides are opposing large flat sides), and a leading edge (Leading edge 14), the airfoil made of composite material having fiber reinforcement densified by a matrix (¶ 41-42), to the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in random (¶ 41-46 disclose using the pre-impregnated fibers in a random orientation), the airfoil being provided at least on a leading edge with a reinforcing strip (Protective member 3); and at least one platform positioned at a radial end of the airfoil (Platforms 2A and 2B), the platform being made of composite material having fiber reinforcement densified by a matrix (¶ 41-42 where Figure 2 shows the cross section and the body portion of 1 being formed from the same material as 2A/2B), said fiber reinforcement being obtained from pre-impregnated long fibers (¶ 41-46 discloses all of the reinforcing fibers embedded within the sheet molding compounds which can broadly be viewed as pre-impregnated long fibers); and wherein the reinforcing strip is positioned on the leading edge (¶ 49).
Matsumoto is silent with respect to the pre-impregnated long fibers being agglomerated so that the mat forms a structure that is isotropic in a plane of the mat; and the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in the form of a mat, and said reinforcing strip being made from a single strip of unidirectional fabric or of textile, or by stacking a plurality of pre-impregnated plies of unidirectional fabric or of textile made of carbon fibers or of glass fibers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge reinforcing strip of Matsumoto with the materials taught in Kweder to improve the strength of the leading edge as well as the airfoil. It should be noted that in ¶ 49 of Matsumoto, they leave the material of the protective member 3 open for other available options.
Matsumoto, per Kweder is silent with respect to wherein the reinforcing strip is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
However, Roberts teaches a reinforcing component for a blade within a turbine engine that discloses forming the protective layer (read equivalent to the reinforcing strip) based on strength and impact resistance (¶ 21). A material that is selected based on high strength will result in a reinforcing strip that is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material chosen for the reinforcing strip to use one of high strength per the teachings of Roberts to increase the overall strength, stiffness, impact resistance, and general damage prevention of the air foil. 

However, Klinetob teaches an airfoil sheath for turbine blades (¶ 4) that discloses placing a reinforcing strip along a leading edge (Strip 32 on leading edge 36 as seen in Figure 3) such that the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face (Figure 3 shows the portion of the sheath covering the suction side 44 being larger than the portion covering the pressure side that is unseen but marked by the dashed line 52). The resultant combination would modify the sheath of Matsumoto with the shape of Klinetob.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Matsumoto’s sheath with the teachings of Klinetob to increase the protected area by the sheath.
Regarding claim 4, Matsumoto’s modified teachings are described above in claim 1 where Matsumoto per Klinetob further discloses that the reinforcing strip is positioned at the leading edge of the airfoil and covers both the pressure and suction sides faces of the airfoil, at least in part (Figures 1-3 show that the reinforcing strip 3 of Matsumoto will have a portion that covers at least some of the pressure and suction faces of the guide blade and Klinetob as modifying Matsumoto shows in Figure 3 the covering of both suction and pressure sides).
Regarding claim 5, Matsumoto’s modified teachings are described above in claim 1 where Matsumoto further discloses that the reinforcing strip is positioned on the airfoil (Figures 
Regarding claim 8, Matsumoto teaches a turbine engine (¶ 2 and 3) that discloses at least one guide vane according to claim 1 (Please refer to claim 1 for a complete description of the rejection).
Regarding claim 14, Matsumoto teaches an airfoil (Figures 1-3, airfoil 1) including a pressure side face, a suction side face (Figure 3, suction and pressure sides are opposing large flat sides), and a leading edge (Leading edge 14), the airfoil made of composite material having fiber reinforcement densified by a matrix (¶ 41-42), to the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in random (¶ 41-46 disclose using the pre-impregnated fibers in a random orientation), the airfoil being provided at least on a leading edge with a reinforcing strip (Protective member 3); and at least one platform positioned at a radial end of the airfoil (Platforms 2A and 2B), the platform being made of composite material having fiber reinforcement densified by a matrix (¶ 41-42 where Figure 2 shows the cross section and the body portion of 1 being formed from the same material as 2A/2B), said fiber reinforcement being obtained from pre-impregnated long fibers (¶ 41-46 discloses all of the reinforcing fibers embedded within the sheet molding compounds which can broadly be viewed as pre-impregnated long fibers); and wherein the reinforcing strip is positioned on the leading edge (¶ 49); and at least portion of the reinforcing strip covers the platform (Matsumoto features an extension at the intersection of the platform and leading edge that is covered by the sheath which broadly reads on the claim language).
Matsumoto is silent with respect to the pre-impregnated long fibers being agglomerated so that the mat forms a structure that is isotropic in a plane of the mat; and the 
However, Kweder teaches a guide vane forming method that discloses a guide vane featuring (¶ 33). Furthermore, Kweder’s teachings generally disclose the use of pre-impregnated long fibers agglomerated in the form of a mat, and said reinforcing strip being made from a single strip of unidirectional fabric or of textile, or by stacking a plurality of pre-impregnated plies of unidirectional fabric or of textile made of carbon fibers or of glass fibers (¶ 33) which can be used in the reinforcing strip of Matsumoto. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge reinforcing strip of Matsumoto with the materials taught in Kweder to improve the strength of the leading edge as well as the airfoil. It should be noted that in ¶ 49 of Matsumoto, they leave the material of the protective member 3 open for other available options
Matsumoto, per Kweder,  is silent with respect to wherein the reinforcing strip is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
However, Roberts teaches a reinforcing component for a blade within a turbine engine that discloses forming the protective layer (read equivalent to the reinforcing strip) based on strength and impact resistance (¶ 21). A material that is selected based on high strength will result in a reinforcing strip that is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.

Matsumoto is silent with respect to wherein the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face.
However, Klinetob teaches an airfoil sheath for turbine blades (¶ 4) that discloses placing a reinforcing strip along a leading edge (Strip 32 on leading edge 36 as seen in Figure 3) such that the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face (Figure 3 shows the portion of the sheath covering the suction side 44 being larger than the portion covering the pressure side that is unseen but marked by the dashed line 52). The resultant combination would modify the sheath of Matsumoto with the shape of Klinetob.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Matsumoto’s sheath with the teachings of Klinetob to increase the protected area by the sheath.
Regarding claim 15, Matsumoto teaches an airfoil (Figures 1-3, airfoil 1) including a pressure side face, a suction side face (Figure 3, suction and pressure sides are opposing large flat sides), and a leading edge (Leading edge 14), the airfoil made of composite material having fiber reinforcement densified by a matrix (¶ 41-42), to the fiber reinforcement consisting of pre-
Matsumoto is silent with respect to the pre-impregnated long fibers being agglomerated so that the mat forms a structure that is isotropic in a plane of the mat; and the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in the form of a mat, and said reinforcing strip being made from a single strip of unidirectional fabric or of textile, or by stacking a plurality of pre-impregnated plies of unidirectional fabric or of textile made of carbon fibers or of glass fibers.
However, Kweder teaches a guide vane forming method that discloses a guide vane featuring (¶ 33). Furthermore, Kweder’s teachings generally disclose the use of pre-impregnated long fibers agglomerated in the form of a mat, and said reinforcing strip being made from a single strip of unidirectional fabric or of textile, or by stacking a plurality of pre-impregnated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge reinforcing strip of Matsumoto with the materials taught in Kweder to improve the strength of the leading edge as well as the airfoil. It should be noted that in ¶ 49 of Matsumoto, they leave the material of the protective member 3 open for other available options.
Matsumoto, per Kweder, is silent with respect to wherein the reinforcing strip is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
However, Roberts teaches a reinforcing component for a blade within a turbine engine that discloses forming the protective layer (read equivalent to the reinforcing strip) based on strength and impact resistance (¶ 21). A material that is selected based on high strength will result in a reinforcing strip that is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material chosen for the reinforcing strip to use one of high strength per the teachings of Roberts to increase the overall strength, stiffness, impact resistance, and general damage prevention of the air foil. 
Matsumoto is silent with respect to wherein the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Matsumoto’s sheath with the teachings of Klinetob to increase the protected area by the sheath.
Regarding claim 18, Matsumoto teaches an airfoil (Figures 1-3, airfoil 1) including a pressure side face, a suction side face (Figure 3, suction and pressure sides are opposing large flat sides), and a leading edge (Leading edge 14), the airfoil made of composite material having fiber reinforcement densified by a matrix (¶ 41-42), to the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in random (¶ 41-46 disclose using the pre-impregnated fibers in a random orientation), the airfoil being provided at least on a leading edge with a reinforcing strip (Protective member 3); and at least one platform positioned at a radial end of the airfoil (Platforms 2A and 2B), the platform being made of composite material having fiber reinforcement densified by a matrix (¶ 41-42 where Figure 2 shows the cross section and the body portion of 1 being formed from the same material as 2A/2B), said fiber reinforcement being obtained from pre-impregnated long fibers (¶ 41-46 discloses all of the reinforcing fibers embedded within the sheet molding compounds which can broadly be viewed as pre-impregnated long fibers); and wherein the reinforcing strip is positioned on the leading edge (¶ 49).
Matsumoto is silent with respect to the pre-impregnated long fibers being agglomerated so that the mat forms a structure that is isotropic in a plane of the mat; and the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in the form of a mat, and said reinforcing strip being made from a single strip of unidirectional fabric, or by stacking a plurality of pre-impregnated plies of unidirectional fabric made of carbon fibers or of glass fibers.
However, Kweder teaches a guide vane forming method that discloses a guide vane featuring (¶ 33). Furthermore, Kweder’s teachings generally disclose the use of pre-impregnated long fibers agglomerated in the form of a mat, and said reinforcing strip being made from a single strip of unidirectional fabric, or by stacking a plurality of pre-impregnated plies of unidirectional fabric made of carbon fibers or of glass fibers (¶ 33) which can be used in the reinforcing strip of Matsumoto. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge reinforcing strip of Matsumoto with the materials taught in Kweder to improve the strength of the leading edge as well as the airfoil. It should be noted that in ¶ 49 of Matsumoto, they leave the material of the protective member 3 open for other available options.
Matsumoto, per Kweder is silent with respect to wherein the reinforcing strip is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
However, Roberts teaches a reinforcing component for a blade within a turbine engine that discloses forming the protective layer (read equivalent to the reinforcing strip) based on strength and impact resistance (¶ 21). A material that is selected based on high strength will result in a reinforcing strip that is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material chosen for the reinforcing strip to use one of high strength per the teachings of Roberts to increase the overall strength, stiffness, impact resistance, and general damage prevention of the air foil. 
Matsumoto is silent with respect to wherein the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face.
However, Klinetob teaches an airfoil sheath for turbine blades (¶ 4) that discloses placing a reinforcing strip along a leading edge (Strip 32 on leading edge 36 as seen in Figure 3) such that the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face (Figure 3 shows the portion of the sheath covering the suction side 44 being larger than the portion covering the pressure side that is unseen but marked by the dashed line 52). The resultant combination would modify the sheath of Matsumoto with the shape of Klinetob.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Matsumoto’s sheath with the teachings of Klinetob to increase the protected area by the sheath.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto) in view of US 2013/0101406 (Kwener) in view of US 2011/0164986 (Roberts) in view of US 2011/0182740 (Klinetob) and further in view of EP 2353830 (Parkin hereinafter).
Regarding claim 3, Matsumoto’s teachings are described above in claim 2 where Matsumoto is silent with respect to a region of one of the pressure side face and suction side face of the airfoil that is not covered by the reinforcing strip is covered in part by another strip of unidirectional fabric so as to limit stiffness and shrinkage asymmetries during fabrication of the airfoil.
However, Parkin teaches a guide vane (Abstract with Figure 1) that discloses that side face of the airfoil that is not covered by the reinforcing strip is covered in part by another strip of unidirectional fabric so as to limit stiffness and shrinkage asymmetries during fabrication of the airfoil (¶ 15 details a trailing sheath 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide vane of Matsumoto with the trailing sheath of Parkin to further protect the guide vane from damage.
Regarding claim 13, Matsumoto teaches an airfoil (Figures 1-3, airfoil 1) including a pressure side face, a suction side face (Figure 3, suction and pressure sides are opposing large flat sides), and a leading edge (Leading edge 14), the airfoil made of composite material having fiber reinforcement densified by a matrix (¶ 41-42), to the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in random (¶ 41-46 disclose using the pre-impregnated fibers in a random orientation), the airfoil being provided at least on a leading edge with a reinforcing strip (Protective member 3); and at least one platform positioned at a radial end of the airfoil (Platforms 2A and 2B), the platform being made of composite material having fiber reinforcement densified by a matrix (¶ 41-42 where Figure 2 shows the cross section and the body portion of 1 being formed from the same material as 2A/2B), said fiber reinforcement being obtained from pre-impregnated long fibers (¶ 41-46 discloses all of the reinforcing fibers embedded within the sheet molding compounds which can broadly be viewed as pre-impregnated long fibers); and wherein the reinforcing strip is positioned on the leading edge (¶ 49).
Matsumoto is silent with respect to the pre-impregnated long fibers being agglomerated so that the mat forms a structure that is isotropic in a plane of the mat; and the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in the form of a mat, and said reinforcing strip being made from a single strip of unidirectional fabric or of textile, or by stacking a plurality of pre-impregnated plies of unidirectional fabric or of textile made of carbon fibers or of glass fibers.
However, Kweder teaches a guide vane forming method that discloses a guide vane featuring (¶ 33). Furthermore, Kweder’s teachings generally disclose the use of pre-impregnated long fibers agglomerated in the form of a mat, and said reinforcing strip being made from a single strip of unidirectional fabric or of textile, or by stacking a plurality of pre-impregnated plies of unidirectional fabric or of textile made of carbon fibers or of glass fibers (¶ 33) which can be used in the reinforcing strip of Matsumoto. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge reinforcing strip of Matsumoto with the materials taught in Kweder to improve the strength of the leading edge as well as the airfoil. It should be noted that in ¶ 49 of Matsumoto, they leave the material of the protective member 3 open for other available options.
Matsumoto, per Kweder, is silent with respect to wherein the reinforcing strip is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
However, Roberts teaches a reinforcing component for a blade within a turbine engine that discloses forming the protective layer (read equivalent to the reinforcing strip) based on strength and impact resistance (¶ 21). A material that is selected based on high strength will result in a reinforcing strip that is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material chosen for the reinforcing strip to use one of high strength per the teachings of Roberts to increase the overall strength, stiffness, impact resistance, and general damage prevention of the air foil. 
Matsumoto is silent with respect to wherein the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face.
However, Klinetob teaches an airfoil sheath for turbine blades (¶ 4) that discloses placing a reinforcing strip along a leading edge (Strip 32 on leading edge 36 as seen in Figure 3) such that the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face (Figure 3 shows the portion of the sheath covering the suction side 44 being larger than the portion covering the pressure side that is unseen but marked by the dashed line 52). The resultant combination would modify the sheath of Matsumoto with the shape of Klinetob.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Matsumoto’s sheath with the teachings of Klinetob to increase the protected area by the sheath.
Matsumoto is silent with respect to a region of one of the pressure side face and suction side face of the airfoil that is not covered by the reinforcing strip is covered in part by another strip of unidirectional fabric so as to limit stiffness and shrinkage asymmetries during fabrication of the airfoil.
However, Parkin teaches a guide vane (Abstract with Figure 1) that discloses that side face of the airfoil that is not covered by the reinforcing strip is covered in part by another strip of unidirectional fabric so as to limit stiffness and shrinkage asymmetries during fabrication of the airfoil (¶ 15 details a trailing sheath 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide vane of Matsumoto with the trailing sheath of Parkin to further protect the guide vane from damage.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto) in view of US 2013/0101406 (Kweder) in view of US 2011/0164986 (Roberts) in view of US 2011/0182740 (Klinetob) and further in view of EP 0496550 (Murphy hereinafter).
Regarding claim 6, Matsumoto’s modified teachings are described above in claim 1 where Matsumoto further discloses a layer of adhesive material that is interposed between the airfoil and the reinforcing strip (¶ 54 of Matsumoto).
Matsumoto is silent with respect to placing a viscoelastic material between the airfoil and the reinforcing strip.
However, Murphy teaches a blade with a reinforcing strip (Abstract with Figures 1-3) that discloses the use of a viscoelastic player between the airfoil and the reinforcing strip (Column 5 Line 8 through Column 6 Line 46 details the general elastomeric energy absorbing material 30 and Column 7 Lines 4-23 detail the use of the adhesive with the elastomeric layer 30 between the sheath 20 and airfoil 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Matsumoto with the additional elastomeric layer of Murphy to assist in absorbing energy imparted on the guide vane and reinforcing strip during operation per Murphy referring the elastomeric layer as energy-absorbing.
Regarding claim 9, Matsumoto’s modified teachings are described above in claim 1 where Matsumoto further discloses positioning the pre-impregnated long fibers that are agglomerated as mats in cavities of compression tooling in order to make fiber reinforcement making up the airfoil and the platform (Figures 5a-5d show Matsumoto’s manufacturing process and specifically Figure 5b placing the material into the compression tooling); closing the compression tooling (Inherent progression from Figure 5b to Figure 5c of Matsumoto); compressing the mats while regulating the temperature and the closure pressure of the compression tooling in order to transform the composite used (Matsumoto ¶ 51 details the step of Figure 5c); opening the compression tooling (Inherent to obtain the guide blade shown in Figure 5d of Matsumoto); unmolding the resulting guide vane (As shown in Figure 5d of Matsumoto).
Matsumoto is silent with respect to including the reinforcing strip during the molding steps of the guide vane.
However, Murphy teaches molding a turbine blade with a leading edge reinforcing strip that discloses placing the reinforcing strip within the mold to form the entire guide vane at one (Column 7 Lines 12-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembly taught in Matsumoto by including the reinforcing strip in the compression steps per the teachings of Murphy to allow for co-curing to take place and reduce the number of assembly steps.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto) in view of US 2013/0101406 (Kweder) in view of US 2011/0164986 (Roberts) in view of US 2011/0182740 (Klinetob) and further in view of US 2008/0169380 (Jackson hereinafter).
Regarding claim 7, Matsumoto’s teachings are described above in claim 1 but are silent with respect to the mats constituting the fiber reinforcement of the airfoil and the at least one platform are made from carbon fiber chips.
However, Jackson teaches structurally reinforcing a component that discloses the use of carbon chips (¶ 57) such that the platforms of Matsumoto per Kweder would utilize the carbon chips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition of Matsumoto/Kweder with the carbon chips of Jackson to increase the strength of the platforms in all directions per ¶ 57 of Jackson.
Regarding claim 12, Matsumoto teaches an airfoil (Figures 1-3, airfoil 1) including a pressure side face, a suction side face (Figure 3, suction and pressure sides are opposing large flat sides), and a leading edge (Leading edge 14), the airfoil made of composite material having fiber reinforcement densified by a matrix (¶ 41-42), to the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in random (¶ 41-46 disclose using the pre-impregnated fibers in a random orientation), the airfoil being provided at least on a leading edge with a reinforcing strip (Protective member 3); and at least one platform positioned at a radial end of the airfoil (Platforms 2A and 2B), the platform being made of composite material having fiber reinforcement densified by a matrix (¶ 41-42 where Figure 2 shows the cross section and the body portion of 1 being formed from the same material as 2A/2B), said fiber reinforcement being obtained from pre-impregnated long fibers (¶ 41-46 discloses all of the reinforcing fibers embedded within the sheet molding compounds which can broadly be viewed as pre-impregnated long fibers); and wherein the reinforcing strip is positioned on the leading edge (¶ 49).
Matsumoto is silent with respect to the pre-impregnated long fibers being agglomerated so that the mat forms a structure that is isotropic in a plane of the mat; and the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in the form of a mat, and said reinforcing strip being made from a single strip of unidirectional fabric or of textile, or by stacking a plurality of pre-impregnated plies of unidirectional fabric or of textile made of carbon fibers or of glass fibers.
However, Kweder teaches a guide vane forming method that discloses a guide vane featuring (¶ 33). Furthermore, Kweder’s teachings generally disclose the use of pre-impregnated long fibers agglomerated in the form of a mat, and said reinforcing strip being made from a single strip of unidirectional fabric or of textile, or by stacking a plurality of pre-impregnated plies of unidirectional fabric or of textile made of carbon fibers or of glass fibers (¶ 33) which can be used in the reinforcing strip of Matsumoto. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge reinforcing strip of Matsumoto with the materials taught in Kweder to improve the strength of the leading edge as well as the airfoil. It should be noted that in ¶ 49 of Matsumoto, they leave the material of the protective member 3 open for other available options.
Matsumoto, per Kweder, is silent with respect to wherein the reinforcing strip is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
However, Roberts teaches a reinforcing component for a blade within a turbine engine that discloses forming the protective layer (read equivalent to the reinforcing strip) based on strength and impact resistance (¶ 21). A material that is selected based on high strength will result in a reinforcing strip that is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material chosen for the reinforcing strip to use one of high strength per the teachings of Roberts to increase the overall strength, stiffness, impact resistance, and general damage prevention of the air foil.
Matsumoto is silent with respect to wherein the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face.
However, Klinetob teaches an airfoil sheath for turbine blades (¶ 4) that discloses placing a reinforcing strip along a leading edge (Strip 32 on leading edge 36 as seen in Figure 3) such that the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face (Figure 3 shows the portion of the sheath covering the suction side 44 being larger than the portion covering the pressure side that is unseen but marked by the dashed line 52). The resultant combination would modify the sheath of Matsumoto with the shape of Klinetob.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Matsumoto’s sheath with the teachings of Klinetob to increase the protected area by the sheath.
Matsumoto, per Kweder and Roberts, is silent with respect to the carbon fiber chips.
However, Jackson teaches structurally reinforcing a component that discloses the use of carbon chips (¶ 57) such that the platforms of Matsumoto per Kweder would utilize the carbon chips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition of Matsumoto/Kweder with the carbon chips of Jackson to increase the strength of the platforms in all directions per ¶ 57 of Jackson. It should be noted that Matsumoto (¶ 49) allows for a broad range of types of reinforcing fibers to be used. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto) in view of US 2013/0101406 (Kweder) in view of US 2011/0164986 (Roberts) in view of US 2011/0182740 (Klinetob) in view of EP 0496550 (Murphy) and further in view of GB 788517 (Warnken hereinafter)
Regarding claim 10, Matsumoto’s modified teachings are described above in claim 1 where Matsumoto further discloses positioning the pre-impregnated long fibers that are agglomerated as mats in cavities of compression tooling in order to make fiber reinforcement making up the airfoil and the platform (Figures 5a-5d show Matsumoto’s manufacturing process and specifically Figure 5b placing the material into the compression tooling); closing the compression tooling (Inherent progression from Figure 5b to Figure 5c of Matsumoto); compressing the mats while regulating the temperature and the closure pressure of the compression tooling in order to transform the composite used (Matsumoto ¶ 51 details the step of Figure 5c); opening the compression tooling (Inherent to obtain the guide blade shown in Figure 5d of Matsumoto); unmolding the resulting guide vane (As shown in Figure 5d of Matsumoto).
Matsumoto is silent with respect to including the reinforcing strip during the molding steps of the guide vane.
However, Murphy teaches molding a turbine blade with a leading edge reinforcing strip that discloses placing the reinforcing strip within the mold to form the entire guide vane at one (Column 7 Lines 12-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembly taught in Matsumoto by including the reinforcing strip in the compression steps per the teachings of Murphy to allow for co-curing to take place and reduce the number of assembly steps.
Matsumoto does disclose the manufacturing method of molding a liquid resin into the guide vane shape (Figures 7a-7d) but is silent with respect to the process of overmolding a previously prepared platform on the airfoil by a method of injecting resin under pressure.
However, Warnken teaches a method of manufacturing aircraft blades (Page 1 Lines 9-24) that discloses overmolding a previously-prepared platform on the airfoil by a method of injecting resin under pressure (Page 2 Lines 77-97 and 120-130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane and platform connection of Matsumoto with the overmolded connection of Warnken to allow for prefabricated vane structure to be used to further increase the internal structure of the vane guide.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto) in view of US 2013/0101406 (Kweder) in view of US 2011/0164986 (Roberts) in view of US 2011/0182740 (Klinetob) in view of EP 0496550 (Murphy) and further in view of US 6648597 (Widrig hereinafter).
Regarding claim 11, Matsumoto’s modified teachings are described above in claim 1 where Matsumoto further discloses positioning the pre-impregnated long fibers that are agglomerated as mats in cavities of compression tooling in order to make fiber reinforcement making up the airfoil and the platform (Figures 5a-5d show Matsumoto’s manufacturing process and specifically Figure 5b placing the material into the compression tooling); closing the compression tooling (Inherent progression from Figure 5b to Figure 5c of Matsumoto); compressing the mats while regulating the temperature and the closure pressure of the compression tooling in order to transform the composite used (Matsumoto ¶ 51 details the step of Figure 5c); opening the compression tooling (Inherent to obtain the guide blade shown in Figure 5d of Matsumoto); unmolding the resulting guide vane (As shown in Figure 5d of Matsumoto).
Matsumoto is silent with respect to including the reinforcing strip during the molding steps of the guide vane.
However, Murphy teaches molding a turbine blade with a leading edge reinforcing strip that discloses placing the reinforcing strip within the mold to form the entire guide vane at one (Column 7 Lines 12-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembly taught in Matsumoto by including the reinforcing strip in the compression steps per the teachings of Murphy to allow for co-curing to take place and reduce the number of assembly steps.
Matsumoto is silent with respect to adhesively bonding a previously-prepared platform on the airfoil.
However, Widrig teaches a method of manufacturing a turbine vane that discloses adhesively bonding a previously-prepared platform on the airfoil (Figure 1, Adhesive 20 between vane 12 and platform 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the vane and platform of Matsumoto with the adhesive of Widrig to allow for component shrinkage during manufacturing before final assembly per Widrig Column 3 Line 66 through Column 4 line 5.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto) in view of US 2013/0101406 (Kweder) in view of US 2011/0164986 (Roberts) in view of US 2011/0182740 (Klinetob) and further in view of US 2014/0030107 (Schreiber hereinafter). 
Regarding claims 16 and 17, Matsumoto’s modified teachings are described above in claims 14 and 15, respectively, but are silent with respect to said portion of the reinforcing strip extends to an edge of the platform. 
However, Schreiber teaches a leading edge reinforcing strip for a turbine fan blade that discloses the leading edge extending to the edge of the platform (Clearly seen in Figures 3 and 4 and disclosed in ¶ 40). The resultant combination would be such that the protruding portion of Matsumoto’s reinforcing strip will extend to an edge of the platform. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size and therefore the extending length of the reinforcing strip of Matsumoto per the teachings of Schreiber to ensure that the full leading edge of the turbine blade is protected while ensuring the leading edge reinforcing strip is securely mounted. 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any prior combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746